DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-6 in the reply filed on 4/26/2021 is acknowledged.
Claims 7-9 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/2021. New claim 14 is withdrawn from consideration due to being drawn to non-elected Group II, a hydroponic system.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-5 & 8-9, recites “the first openings having a first density in the first tray” and “the second openings having a second plant density in the second tray, the second density being less 
Claims 2-6 & 13 depend from a rejected claim and are also rejected.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites a first tray and a second tray, which were previously positively recited in claim 1, and fails to further limit either of those limitations. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 5 and 13 depend from a rejected claim and are also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 & 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brooke (US PGPUB 20050274073), hereinafter Brooke.
	Regarding claim 1, Brooke teaches a plant holder comprising (assembly 10; Fig.1): a first structure shaped to hold a plant during a first growth stage (planting pots 69, 70; Fig. 1), the first structure having a bottom opening through which roots of a plant may grow (roots may grow through irrigation holes 75 in pots 69, 70; Fig 5) and being sized to directly fit in one of a plurality of first openings in a first tray (access port 58a, 58b in modular insert 50a, 50b of insert 50; Fig. 1), the first openings having a first density in the first tray (see modular insert 50a, 50b in Fig. 1); and a second structure including an opening shaped to hold the first structure (support frame 30 holds planting pots 69, 70; Fig. 1), the second structure being sized to directly fit in one or a plurality of second openings in a second tray (support frame 30 fits in opening 13 on the ledge 16 of reservoir 12; Fig. 1), the second openings having a second plant density in the second tray (opening 13 has a plant density (contained in planting pots 69 & 70) within ledge 16; Fig. 1), the second density being less dense than the first density (see Fig. 1, wherein the density of openings held by ledge 16 (one at opening 13) is less than the density of openings in insert 50; Fig. 1).
	Regarding claim 2, Brooke teaches the limitations of claim 1 as indicated above and further teaches wherein the second structure comprises: a ring containing the opening shaped to hold the first structure (support frame 30 may be circular in shape and holds planting pots 69 & 70; Fig. 1; Page 2, para [0032]); and a root support structure (tubes 65 may attract and support roots growing from the 
Regarding claim 3, Brooke teaches the limitations of claim 1 as indicated above and further teaches further comprising a media above the bottom opening in the first structure (growing media 82 fills cavity 74 of planting pots 69 & 70; Page 3, para [0048]), the media being bedding of a seed during germination or a cutting for cloning (growth media may be dirt; Page 3, para [0048]).
Regarding claim 4, Brooke teaches the limitations of claim 1 as indicated above and further teaches further comprising the first tray (inserts 50, comprised of modular inserts 50a & 50b; Fig. 1) and the second tray (ledge 16 of reservoir 12; Fig. 1).
Regarding claim 5, Brooke teaches the limitations of claim 4 as indicated above and further teaches where the first tray and the second tray have the same area (inserts 50 are nested in ledge 16, thus it can be interpreted that the two trays have the same area as determined by the broad scope of this claim; Fig. 1).
Regarding claim 6, Brooke teaches the limitations of claim 1 as indicated above and further teaches wherein the first structure has a cup shape (see Fig. 1, wherein the planting pots 69, 70 is cup shaped).
Regarding claim 13, Brooke teaches the limitations of claim 4 as indicated above and further teaches further comprising a tub assembly (reservoir 12; Fig. 1) providing space for plant roots and including a tray-mounting structure (successive steps 19 of reservoir 12; Fig. 1) in which either of the first tray and the second tray may be alternatively mounted (modular inserts 50a, 50b can be interchangeably placed in any of the support zones 34 and then mounted on one of successive steps 19;Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of plant holders which share similar structural limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER M POON/Supervisory Patent Examiner, Art Unit 3643